Citation Nr: 1022211	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' 
Appeals (Board) docket pursuant to 38 U.S.C.A. § 7107(a) (2) 
(West 2002); 38 C.F.R. § 20.900(c).

The Veteran performed active military service from June 1951 
to June 1955.  He also served with Reserve components at 
various times until 1973.

This appeal comes to the Board from a December 2005-issued 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
service connection for a bilateral hearing loss disability. 

The Board remanded the case in March 2008 for further 
development.


FINDINGS OF FACT

1.  The service treatment reports (STRs) do not contain 
audiometric data from which it can be ascertained that a 
bilateral hearing loss disability occurred during active 
military service.  

2.  The Veteran's bilateral hearing loss now meets VA's 
hearing loss disability criteria 

3.  The medical evidence for and against service connection 
for a bilateral hearing loss disability is in relative 
equipoise.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by service treatment reports 
(STRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary (of VA) posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2002), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

It is unclear whether the Veteran met VA's standards for a 
hearing loss disability at the time of separation from active 
service, or even whether an upward shifting of hearing 
thresholds occurred during service occurred, as the STRs do 
not contain audiometry data.  Rather, the STRs reflect spoken 
or whispered voice reception only.  The Veteran's hearing 
loss clearly meets VA's disability requirements at this time, 
however.  The question for resolution then is whether there 
is a medically sound basis to attribute the post service 
findings to an injury in service, or whether they are more 
properly attributable to intercurrent causes.  Hensley, 
supra.  

In February 2008, the Veteran, who received the Korean 
Service Medal with two service stars, competently and 
credibly testified that he had very little noise exposure 
outside of active military service.  He testified that as a 
civilian he worked at a paper mill for a short period, but 
was not in a noisy area.  Then, he went into the banking 
business where he was not exposed to noise.  

There are two medical opinions that address the etiology of 
the current hearing loss disability.  A favorable opinion was 
offered by a private audiologist in August 2005.  The 
audiologist noted a history of noise exposure in the Navy in 
the early 1950s, as a radio operator and crewman aboard an 
aircraft carrier where jet engines thunder.  The audiologist 
noted a high frequency component of the hearing loss 
disability and opined that more likely than not this was 
caused by excessive exposure to noise during a military 
career. 

This medical opinion is persuasive, as it is based on 
accurate facts and is supported by a rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  A medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

A contrary medical opinion was offered in February 2009.  A 
VA physician reviewed the case and noted that the Veteran was 
exposed to noise aboard aircraft carriers during active 
service.  The physician noted, "...I have been asked to review 
the records and provide or try to ascertain whether it is 
less or more likely that his time in the service could be the 
cause of his current level of hearing loss."  Thus, it 
appears that the physician was offered a false dilemma.  He 
was asked to choose between less likely, or more likely.  The 
physician apparently did not have the option of considering 
the "Benefit of the Doubt" Doctrine, set forth in 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In any event, in February 2009, the VA physician noted that 
the Veteran's hearing was normal during active service.  
Based on the premise of normal hearing during active service, 
the physician determined that it is more likely than not that 
the current hearing loss was due to time and age and that it 
was less likely that his hearing loss was due to his time in 
service.  This opinion cannot be accorded full weight because 
it is based on questionable facts.  

It remains questionable whether a hearing loss disability 
occurred during active service, because the Veteran's hearing 
loss was never measured by audiometry during active service.  
The February 2009 opinion assumes that because audiometry 
data during service is not available, and because whispered 
voice testing failed to detect any hearing loss, then hearing 
loss did not occur during service.  Because the VA opinion 
may be questioned on this point, its persuasive value is 
less.  

The Veteran's DD-214 reflects service in the Navy as a radio 
operator.  His statements concerning such noise exposure are 
credible, as they are consistent with his service record.  It 
may be concluded therefore that there is a medically sound 
basis for the private health professional mentioned above to 
attribute the current hearing loss to noise exposure in 
service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a bilateral hearing 
loss disability will therefore be granted.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


